Title: From Thomas Jefferson to George Muter, 13 December 1780
From: Jefferson, Thomas
To: Muter, George



In Council Dec. 13. 1780.

Capt. Thomas is informed by letter from me this day that he may be supplied with money the next week to put the affairs of the Tanyard into a proper state. Colo. Muter will be pleased to prepare proper requisitions on Mr. Armistead for nail rods and tin. The resolution of assembly of June 1. 80 seems to give an authority to the Executive which extends to the removal of a manager and making any necessary arrangements at the foundery, which authority they conceive (tho’ the Governor and council alone are named in the resolution) to be exerciseable in the first instance by the Commissioner of the War office within whose department the foundery is. We think orders should be given to Mr. Kemp to secure the […] clock and Cupola by stopping up the open part of the Cupola, or raising a roof over it’s exposed floor, or such other measure as an intelligent workman shall think best. It must be made absolutely secure in some way or other.

Th: Jefferson

